UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

MUNIQUE SANTOS and
FRANCIS VIANA,

Petitioners,

CIVIL ACTION
NO. 18-12232-WGY

V.

L. FRANCIS CISSNA,
Director, United States
Citizenship and
Immigration Services;
KEVIN MCALEENAN,
Secretary, Department of
Homeland Security;
WILLIAM BARR,

United States

Attorney General;

DENIS RIORDAN,

Boston Director,

United States Citizenship
and Immigration

Services; and

CHRIS CRONEN,

Boston Field Office
Director, Immigration and
Customs Enforcement,

Respondents.1

v`_,vv`_,~._,`_,VVV`/`_,VVV~_/WVW`_/vvvv`_rvvvvv

 

YOUNG, D.J. April 18, 2019
ORDER
On October 25, 2018, Francis Viana (“Viana”) and Munique

Santos, his wife, (collectively, the “Petitioners”) filed a

 

1 The Court substitutes the following respondents pursuant
to Federal Rule of Civil Procedure 25(d): L. Francis Cissna for
James McCament; Kevin McAleenan for Kirstjen Nielsen; and
William Barr for Jefferson Sessions.

petition for writs of habeas corpus and mandamus and a motion
for a preliminary injunction and a temporary restraining order
seeking a stay of Viana's removal and release from detention at
the Plymouth County, Massachusetts Correctional Facility. §§e
Pet. Writs Emergency Habeas Corpus, Mandamus & Compl.
Declaratory & Inj. Relief 4, 6 (“Pet.”), ECF No. l. The
petition named as respondents James McCament, listed as the
Director of United States Citizenship and Immigration Services;
Kirstjen Nielsen, then-Secretary of the Department of Homeland
Security; Jefferson Sessions, then-United States Attorney
General; Denis Riordan, Boston Director of United States
Citizenship and Immigration Services; and Chris Cronen, Boston
Field Office Director of Immigration and Customs Enforcement
(collectively, the “Respondents”). ld; at l.

On January 2, 2019, the Respondents moved to dismiss the
petition for lack of Subject matter jurisdiction and failure to
state a claim. Resp’ts' Mot. Dismiss Pet., ECF No. 8. The
parties fully briefed that motion. Resp'ts' Mem. Supp. Mot.
Dismiss (“Resp'ts' Mem.”), ECF No. 9; Pet’rs’ Opp'n Resp’ts’
Mot. Dismiss (“Pet’rs’ Opp’n”), ECF No. 15. The Court heard the
motion on February 7, 2019 and took the motion under advisement.
Electronic Clerk's Notes, ECF No. 17. In the meantime, the
Court ordered the Respondents not to remove Viana from the

District of Massachusetts. Id.

[2]

On February 21, 2019, the Petitioners moved for Viana’s
release from custody, alleging that the Respondents had detained
Viana for more than six months without him having “his detention
reviewed under the common law and as a matter of constitutional
right.” Pls.’ Mot. Custody Release Supp. Habeas Corpus Pet.
(“Release Mot.”) L 15, ECF No. l8. The Respondents opposed this
motion on March 6, 2019. Resp’ts' Mem. Opp'n Pet'rs’ Mot.
Release (“Opp'n Release Mot.”), ECF No. l9.

After careful consideration of the parties’ arguments, the
Court GRANTS the Respondents' motion to dismiss, ECF No. 8,
because this Court lacks subject matter jurisdiction over the
Petitioners’ attempt to stop Viana’s reinstated prior order of
removal.2 §§e 8 U.S.C. § 1252(b)(9),(g); see also Tejada v.
Cabral, 424 F. Supp. 2d 296, 298 (D. Mass. 2006) (“One thing the
REAL ID Act certainly did do, however, was emphatically to
declare that this Court was not in any way to impede orders of
removal.” (citing 8 U.S.C. § 1252(a)(2)(C))). The Court
acknowledges that another session of this Court has reasoned

that the Suspension Clause requires district courts to exercise

 

2 The Respondents submitted an affidavit averring, under
penalty of perjury, that Immigrations and Customs Enforcement
properly reinstated Viana’s prior order of removal. Resp’ts’
Mem. II 8, 9; Decl. Alan Greenbaum, Ex. 6, TI 14-15, ECF No. 9-
1; see also Resp’ts’ Mem. Opp'n Pet'rs’ Mot. Release 3. The
Petitioners do not controvert the propriety of the reinstatement
of the prior order. See generally Pet.; Pet'rs’ Opp’n; Pls.’
Mot. Custody Release Supp. Habeas Corpus Pet.

[3]

habeas corpus jurisdiction where a petitioner alleges that
Immigrations and Customs Enforcement failed to exercise its
discretion in deciding to execute a removal order. §ee Jimenez
v. Nielsen, 334 F. Supp. 3d 370, 385 (D. Mass. 2018) (Wolf, J.).
Judge Wolf explained that this exception applies if the
petitioner's claim is colorable. l§; (citing Accardi v.
Shaughnessy, 347 U.S. 260, 268 (1954)).

Here, accepting Judge Wolf’s analysis for the purposes of
this motion, the Petitioners do not lodge a colorable claim and
thereby fail to establish this Court’s jurisdiction. The Court
construes the petition to assert that Viana seeks a provisional
unlawful presence waiver, Pet. 1 18, and an adjustment of
status, id; I 22a. Yet section 212.7(e)(4)(v) of the Code of
Federal Regulations clearly states that:

[A]n alien is ineligible for a provisional unlawful

presence waiver . . . if . . . CBP or ICE, after service

of notice under 8 CFR 241.8, has reinstated a prior order

of removal under section 241(a)(5) of the Act, either

before the filing of the provisional unlawful presence

waiver application or while the provisional unlawful
presence waiver application is pending.

8 C.F.R. § 212.7(e)(4)(v). The Petitioners fail to allege that
Viana filed a provisional unlawful presence waiver before
Immigration and Customs Enforcement reinstated his prior order
of removal. §§§ Pet'rs’ Opp'n 12 (stating that Petitioners are
“requesting DHS to reconsider the Reinstatement of Removal in

order to apply for relief while in the United States”); see

[4]

generally Pet. Consequently, the plain terms of the regulation
make clear, beyond all doubt, that Viana cannot apply for a
provisional unlawful presence waiver, §ee 8 C.F.R.

§ 212.7(e)(4)(v).

The Petitioners also posit that Viana may apply to adjust
his status under section 240A(b) of the Immigration and
Nationality Act, 8 U.S.C. § 1229b. Pet'rs’ Opp'n 12. The
Petitioners’ position is untenable, however, in light of section
1231(a)(5) of chapter 8 of the United State Code, which states
that an alien with a reinstated final order of removal “is not
eligible and may not apply for any relief under this chapter,
and the alien shall be removed under the prior order at any time
after the reentry.” What's more, the very same provision states
that a reinstated final order “is not subject to being reopened
or reviewed.” ld; Accordingly, the Petitioners lack a
colorable claim that the Respondents failed to exercise their
discretion because the relevant statutes and regulations
foreclosed any discretion with regard to the identified forms of
relief that Viana purports to seek.

Therefore, this Court (1) GRANTS the Respondents’ motion to

dismiss for lack of subject matter jurisdiction, ECF No. 8;3 (2)

 

3 This Court thus does not address the Respondents’ argument
that they considered Viana’s individualized characteristics
before reinstating his removal order, except to note that
accusations of criminal conduct do not constitute proof that a

[5]

DENIES the Petitioners’ motion for release, ECF No. 18, because,
even though the Court has subject matter jurisdiction over
habeas corpus petitions challenging prolonged immigration
detention, Viana’s removal is “reasonably foreseeable”
considering that he is not entitled to relief, see Zadvydas v.
Q§yi§, 533 U.S. 678, 688, 701 (2001); and (3) VACATES its order
that Viana not be removed, ECF No. 17.

SO ORDERED.

 
     

WILLIAM G.
DISTRICT J DGE

 

person committed a crime. §e§ Resp’ts’ Mem. 5, 13; & Decl. Alan
Greenbaum I 24. The Court observes that a criminal defendant's
right to clear his name militates against removal prior to his
ability to defend himself in court. §§§ U.S. Const. amends. VI,

XIV.

[6]

